Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed March 4, 2021 is acknowledged. However, the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22, 25-32 and 34-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The presently claimed invention is directed to a method of production of a kit and a method suitable for diagnosing a psychiatric disorder or disease involving mood depression or for diagnosing the severity of a psychiatric disorder or disease which involves mood depression. 
	However, the Specification fails to teach how to obtain the particular pairing of ordorant compounds to form the requisite composition which will enable the diagnosing a psychiatric disorder or disease involving mood depression or for diagnosing the severity of a psychiatric disorder or disease which involves mood depression.  The published Specification, para. 0091-0115 provides a select list of pairing of ordorant compounds which does not provide enablement for any and all claimed "ordorant compounds" such that one skilled in the art is unable to practice the claimed invention without undue experimentation.  
The enablement requirement refers to the requirement of 35 U.S.C. 112, first paragraph, that the specification describe how to make and how to use the invention. The invention that one skilled in the art must be enabled to make and use is that defined by the claim(s) of the particular application or patent. Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make 
The breadth of the claims;
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.


Although the examiner has the initial burden to establish a reasonable basis to question the enablement provided for the claimed invention, MPEP 2164.04 states, “While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.”
In the present application, the breadth of the claims encompasses an extremely broad number of options (i.e., different ordorant compounds for olfactory discrimination testing system which specifically activate the olfactory system with little or no simultaneous trigeminal activation; concentrations of pairing of different odorant compounds; thresholds, and statistical analysis for determining diagnostic notation 
More particularly, as pointed out above, the amount of direction provided by the Specification is based upon non-limiting definitions such that negligible directions are provided, and no working examples are provided for guidance. More particularly, it appears the application is a constructive reduction to practice which would require undue experimentation to practice the full scope of the claimed invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More particularly "the sequential smelling or sniffing by said subject …" lacks antecedent basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18, 19, 21, 25, 28, 30 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naudin, Marine et al. “State and trait olfactory markers of major depression.” PloS one vol. 7,10 (2012): e46938. doi:10.1371/journal.pone.0046938 (Naudin) in view of Pollatos, O. et al., "Reduced olfactory sensitivity in subjects with depressive symptoms" (Pollatos).  

In regards to Claims 16, 20, 26, 27, 35 and 36, Naudin teaches a method of production of a kit and for diagnosing a psychiatric disorder or disease involving mood depression in a subject in need thereof, wherein said method comprises the sequential smelling or sniffing by said subject of a first composition, of a second composition and of a third composition, wherein each of said first, second and third compositions comprises odorant compounds, which consist of at least two different odorant compounds, wherein the odorant compounds of said first composition are the same odorant compounds as the odorant compounds of said second composition, and are the same odorant compounds as the odorant compounds of said third composition, wherein the proportion of the odorant compounds with respect to 

Pollatos teaches said third composition is a duplicate of said second composition for the purpose of determining odor threshold (olfactory sensitivity) assessed using a single-staircase, three alternative triple forced choice procedure, a procedure which was developed by Doty using phenyl ethyl alcohol (PEA). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the olfactory discrimination testing system and method of Naudin with the proportion of the odorant compounds with respect to each other in said second composition is identical to their proportion in said third composition taught by Pollatos for the predictable purpose of determining odor threshold (olfactory sensitivity) assessed, a procedure which was developed by Doty and used in olfactory testing.  


In regards to Claims 18 and 19, said claims are rejected for the same reasons as Claim 16 from which they depend. More specifically, the instructions to use the kit does not comprise a functional relationship between the printed matter and associated substrate (see MPEP 2111.05 Functional and 

In regards to Claim 21 and 28, Naudin teaches wherein said first composition contains said odorant compounds in a proportion that is consciously perceived by a healthy normosmic human as emitting an odor or scent that is different from the odor or scent emitted by said second and third compositions (see entire document, for example page 3, first column, "Evaluation and Discrimination of Odors' Intensity", "Identification of Odors in Binary Mixture" and "Statistical Analysis"). 

In regards to Claims 25 and 34 Naudin teaches said subject is affected by, or suspected of being affected by a Major Depressive Disorder (MDD) (see entire document, for example Title "State and Trait Olfactory Marker of Major Depression"). 

In regards to Claim 30, Naudin teaches said first, second and third compositions are each separately contained in an odor dispensing device for assessing nasal chemosensory performance (see entire document, for example page 3, first column, "Identification of Odors in Binary Mixture", i.e. "sample contained…." and page 5 "Identification of Odors in Binary Mixture").  

Claims 17, 23-24 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Naudin, Marine et al. “State and trait olfactory markers of major depression.” PloS one vol. 7,10 (2012): e46938. doi:10.1371/journal.pone.0046938 (Naudin) as applied to Claims 16, 18, 19, 21, 25, 28, 30 and 34-36 above, in view of Kruger, S. et al. "Increased olfactory sensitivity in euthymic patients with bipolar disorder with event-related episodes compared with patients with bipolar disorder without such episodes" (Kruger).

In regards to Claims 17, 22, 29 and 31, Naudin teaches the essential feature of the claimed invention, except for wherein each of said first, second and third odor dispensing devices is a felt-tip pen suitable for assessing nasal chemosensory performance, which contains said first, second or third composition, respectively, in a reservoir or absorbent material associated with the felt tip of the pen to dispense the odorants of said composition through said felt tip (Claims 17 and 31) and  the odorant compounds of said first composition are in mixture with an odorless liquid solvent, wherein the odorant compounds of said second composition are in mixture with an odorless liquid solvent and wherein the odorant compounds of said third compositions are in mixture with an odorless liquid solvent. (Claims 22 and 29).  Kruger teaches a system for performing an olfactory discrimination test on patients with mental illness using each of said first, second and third odor dispensing devices is a felt-tip pen suitable for assessing nasal chemosensory performance and uses an odorless liquid solvent for the purpose of olfactory discrimination testing system.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the olfactory discrimination testing system and method of Naudin with each of said first, second and third odor dispensing devices is a felt-tip pen suitable for assessing nasal chemosensory performance, which contains said first, second or third composition, respectively, in a reservoir or absorbent material associated with the felt tip of the pen to dispense the odorants of said composition through said felt tip (Claims 17 and 31) and  the odorant compounds of said first composition are in mixture with an odorless liquid solvent, wherein the odorant compounds of said second composition are in mixture with an odorless liquid solvent and wherein the odorant compounds of said third compositions are in mixture with an odorless liquid solvent taught by Kruger for the predictable purpose of olfactory discrimination testing system.  

In regards to Claims 23-24 and 32-33, Naudin teaches the essential feature of the claimed invention, except for wherein each of said at least two different odorants is selected from the group consisting of R-carvone, S-carvone, isoamylacetate, anethol, eugenol, 2-phenylethanol, geraniol, linalool, cineole, D- limonene, L-limonene, menthol, and cinnamon aldehyde. Kruger teaches a system for performing an olfactory discrimination test on patients with mental illness (Page 264, “Introduction”) by performing a triple-forced choice discrimination test between odorants such as anethole and eugenol, S-carvone and R-carvone, eugenol and cinnamon aldehyde, and carvone and acetaldehyde (Page 266, “Olfactory quality discrimination”) for the purpose of olfactory discrimination testing system using compounds known to specifically activate the olfactory system with little or no simultaneous trigeminal activation (page 266).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the olfactory discrimination testing system and method of Naudin to use the odorants taught by Kruger for the predictable purpose for olfactory discrimination testing system using compounds known to specifically activate the olfactory system with little or no simultaneous trigeminal activation.  

Response to Applicant's Arguments
Applicant’s arguments with respect to claim(s) 16-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791